AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT OF
G&E HC REIT II Pocatello MOB JV, LLC

AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT OF
G&E HC REIT II POCATELLO MOB JV, LLC

THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF G&E HC REIT II
POCATELLO MOB JV, LLC (this “Agreement”) is entered into as of July 27, 2010,
between POCATELLO MEDICAL OFFICE PARTNERS LLC, a Delaware limited liability
company, as a Member (“Pocatello”), and GRUBB & ELLIS HEALTHCARE REIT II
HOLDINGS, LP, a Delaware limited partnership, as a Member (“Holdings”).

W I T N E S S E T H:

WHEREAS, Pocatello and Holdings formed the Company under the Act and desire to
enter into this Agreement to govern the operations of the Company and to set
forth their respective rights, duties and responsibilities with respect to the
Company.

NOW, THEREFORE, for and in consideration of Ten Dollars ($10.00), the mutual
promises, obligations and agreements contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, do hereby agree
as follows:

ARTICLE 1
DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, the following terms shall
have the following meanings:

"1933 Act” is defined in Section 2.8.

"Act” means the Delaware Limited Liability Company Act (6 Del.C. §18-101 et
seq.), as it may be amended from time to time,

"Additional Capital Contribution” means, any additional contribution of a Member
to the capital of the Company, including, without limitation, those made
pursuant to Sections 6.3 or 6.4.

"Adjusted Capital Account” means, with respect to a Member, such Member’s
Capital Account as of the end of each fiscal year, as the same is specially
computed to reflect the adjustments required or permitted to be taken into
account in applying Regulations Section 1.704-1(b)(2)(ii)(d) (including
adjustments for Company Minimum Gain and Member Nonrecourse Debt Minimum Gain).

"Adjusted Capital Account Deficit” means, for each Member, the deficit balance,
if any, in that Member’s Adjusted Capital Account.

"Affiliate” means, with respect to a Person, another Person, directly or
indirectly, through one or more intermediaries, controlling, controlled by, or
under common control with the Person in question. The term “control” as used in
the preceding sentence means, with respect to a Person that is a corporation,
the right to exercise, directly or indirectly, more than 50% of the voting
rights attributable to the shares of the controlled corporation, and, with
respect to a Person that is not a corporation, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of the controlled Person.

"Agreement” means this Amended and Restated Limited Liability Company Agreement
of G&E HC REIT II Pocatello MOB JV, LLC, as amended, modified, supplemented or
restated from time to time.

“Authorized Signatories” is defined in Section 4.4(b).

"Bankruptcy” means, with respect to a Person, the occurrence of (1) a general
assignment by the Person for the benefit of creditors; (2) the filing by the
Person of a voluntary petition in bankruptcy; (3) the entry of a judgment by any
court that the Person is bankrupt or insolvent, or the entry against the Person
of an order for relief in any bankruptcy or insolvency proceeding, but only if
such order, judgment or decree continues unstayed and in effect for a period of
sixty (60) consecutive days; (4) the filing of a petition or answer by the
Person seeking for itself any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any statute, law
or regulation; (5) the filing by the Person of an answer or other pleading
admitting or failing to contest the material allegations of a petition filed
against it in any proceeding for reorganization or of a similar nature; (6) the
appointment of a trustee, receiver or liquidator of the Person or of all or any
substantial part of its properties, which is not dismissed within sixty
(60) days thereafter; or (7) the entry against a Member of any “order for
relief” or of any other judgment or decree by any court of competent
jurisdiction in any involuntary proceeding against a Member under present or
future Federal bankruptcy laws or under any other state or local bankruptcy,
insolvency or other laws respecting debtor’s rights, but only if such order,
judgment or decree continues unstayed and in effect for a period of sixty (60)
consecutive days.

"Business Day” means any day other than Saturday, Sunday, or other day on which
commercial banks in Indiana are authorized or required to close under the laws
of the State of Indiana.

"Call” is defined in Section 12.1.

"Call Notice” is defined in Section 12.1.

"Call Period” is defined in Section 12.1.

"Call Purchase Price” is defined in Section 12.1.

"Capital Account” shall have the meaning set forth in Section 9.2.

"Capital Contribution” means, with respect to each Member, the amount of cash
and the initial Gross Asset Value, as agreed by the Members, of any property
(net of liabilities assumed by the Company resulting from such contribution and
liabilities to which the property is subject) contributed to the Company by that
Member.

"Capital Contribution Balance” means, for each Member, the total Capital
Contributions of that Member, less the cumulative distributions by the Company
to that Member in return thereof pursuant to Sections 6.2, 6.3 and 8.3(a).

"Capital Proceeds” means funds of the Company arising from a Capital
Transaction, net of (i) the actual costs incurred by the Company in consummating
the Capital Transaction, (ii) the amount of such proceeds or awards that are
applied to mortgage or other indebtedness of the Company or used to repair
damage caused by a casualty or taking and (iii) reserves reasonably approved by
the Manager.

"Capital Transaction” means the sale, financing, refinancing or similar
transaction of or involving the Property (including, without limitation,
transactions which generate condemnation awards, payment of title insurance
proceeds or casualty loss insurance proceeds other than business interruption or
rental loss insurance proceeds). Holdings’ exercise of the Call shall not be
considered to trigger a Capital Transaction.

"Certificate” is defined in Section 2.1.

“Closing” means the closing under the Purchase Agreement.

“Closing Date” means the date that Closing occurs.

“CNL” means CNL Retirement DAS Pocatello ID, LP, a Delaware limited partnership.

"Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any corresponding provisions of succeeding law.

"Company” means G&E HC REIT II Pocatello MOB JV, LLC, a Delaware limited
liability company.

"Company Minimum Gain” has the same meaning as “partnership minimum gain” as set
forth in Regulations Section 1.704-2(b)(2) and I .704-2(d).

"Contributing Member” is defined in Section 6.3.

"Depreciation” means, for each taxable year or other period, an amount equal to
the depreciation, amortization or other cost recovery deduction allowable with
respect to an asset for the year or other period, except that if the Gross Asset
Value of an asset differs from its adjusted basis for federal income tax
purposes at the beginning of the year or other period, Depreciation will be an
amount which bears the same ratio to the beginning Gross Asset Value as the
federal income tax depreciation, amortization or other cost recovery deduction
for the year or other period bears to the beginning adjusted tax basis, provided
that if the federal income tax depreciation, amortization, or other cost
recovery deduction for the year or other period is zero, Depreciation will be
determined with reference to the beginning Gross Asset Value using any
reasonable method selected by the Manager.

“Earn-Out Payments” means the earn-out payments required to be made by the
Project LLC pursuant to Section 10.5 of the Purchase Agreement.

"Encumbrance” is defined in Section 3.2.

“Entity” shall mean any general partnership, limited partnership, limited
liability company, corporation, joint venture, trust, business trust,
cooperative, association or other entity.

"Fair Market Value” means the fair market value of the Property as determined
pursuant to the appraisal process set forth in Section 13.4.

"Governmental Authority” means the United States of America, any of the several
states, any county or municipality in which the Project is located, and any
agency, authority, court, department, commission, board, bureau or
instrumentality of any of them.

"Governmental Requirements” means, collectively, all laws, statutes, ordinances,
regulations, tariffs, judicial or administrative orders, and procedural
requirements imposed by any political subdivision, any agency thereof, any
regulated public utility company, or other Governmental Authority regulating or
affecting the acquisition, ownership, or development of the Property, or the
construction, leasing, or operation of the Project or a Member, as applicable.

"Gross Asset Value” is defined in Section 9.3.

"Gross Asset Value of the Property” is defined in Section 6.3.

"Ground Lease” means that certain Ground Lease, dated as of November 1, 2006,
between Slate Mountain, LLC (the “Original Ground Lessor”), and CNL, as amended
by a First Amendment to Ground Lease, dated as of May 29, 2008, between the
Original Ground Lessor and CNL, and a Second Amendment to Ground Lease and
Memorandum of Second Amendment to Ground Lease, dated August 25, 2009, between
Pocatello Hospital, LLC (the “Ground Lessor”), as successor to Pocatello Health
Services, LLC as successor to the Original Ground Lessor, and CNL, the interest
of CNL thereunder having been assigned to the Project LLC on or about the date
hereof.

"Holdings” means Grubb & Ellis Healthcare REIT II Holdings, LP, a Delaware
limited partnership.

"Imputed Closing Costs” means an amount, (not to exceed 1% of the purchase
price), that would normally be incurred by the Company if the Project were sold
for an amount specified in Article 12, for title insurance premiums, survey
costs, brokerage commissions and other commercially reasonable closing costs.

"Initial Capital Contributions” is defined in Section 6.1.

“Leases” means all present and future leases, including any amendments and
modifications thereto, of the Property.

“Leasing Costs” means all unpaid Lease commissions, tenant improvement costs,
and other concessions, including but not limited to all Lease-related costs,
free rent, moving allowances, and cash payments.

“Lender” shall mean any lender of a Loan, and its successors or assigns.

“Loan” shall mean any loan to the Company, including without limitation any
refinancing or modification of any such loan.

“Loan Documents” shall mean the promissory note, mortgage, guaranty, management
agreement, security agreement, assignment, indemnity agreement, escrow
agreement, deed, assumption agreement or the functional equivalent of any of the
aforementioned, and any and all other documents evidencing or securing a Loan
and any and all documents related thereto or contemplated thereby.

"Manager” initially means Holdings and shall also include each Person who is a
Member hereafter designated as a Manager in accordance with this Agreement,
until such Person ceases to be a Manager of the Company.

"Member Loan” is defined in Section 6.6.

"Member Nonrecourse Debt” has the same meaning as “partner nonrecourse debt” in
Regulations Section 1.704-2(b)(4).

"Member Nonrecourse Debt Minimum Gain” has the same meaning as “partner
nonrecourse debt minimum gain” in Regulations Section 1.704-2(i)(3).

"Member Nonrecourse Deductions” has the same meaning as “partner nonrecourse
deductions” in Regulations Section 1.704-2(i)(2).

"Members” means Holdings, Pocatello, and each Person hereafter admitted as a
Member in accordance with this Agreement, until such Person ceases to be a
Member of the Company.

"Membership Interests” means all of the rights and interests of whatsoever
nature of the Members in the Company, including without limitation the right to
participate in management to the extent herein expressly provided, to receive
distributions of funds, and to receive allocations of income, gain, loss,
deduction, and credit.

“Membership Interest Purchase Price” means, for each 1% Membership Interest, an
amount equal to the sum of: (A) $160,000.00; (B) one percent (1%) of all closing
costs, fees, expenses and prorations which were paid by the Project LLC at
Closing; (C) one percent (1%) of the amount of any Earn-Out Payments made by the
Project LLC; and (D) one percent (1%) of all Leasing Costs paid by, or which are
the obligation of, the Project LLC.

"Net Cash Flow” means Net Operating Income less debt service on loans to the
Company.

"Net Operating Income” means, for any period, the amount by which Operating
Revenues exceed Operating Expenses for such period.

"Non-Contributing Member” has the meaning set forth in Section 6.3 hereof.

“Obligations” shall mean the indebtedness, liabilities and obligations of the
Company under or in connection with any loan to the Company that is secured by a
first priority lien on the Property and any obligation contained in any document
related to such a loan.

"Operating Expenses” means, for any period, the current obligations of the
Company for such period, determined in accordance with generally accepted
accounting principles and applicable to commercial real estate, consistently
applied, for operating expenses of the Property and the Project and for capital
expenditures not paid from Capital Proceeds or the Members’ Capital
Contributions to the Company and for reserves as reasonably determined by the
Manager. Operating Expenses shall not include debt service on loans to the
Company, nor any non-cash expenses such as depreciation or amortization.

"Operating Revenues” means, for any period, the gross revenues of the Company
arising from the conduct of the business of the Company from what ever source,
including, without limitation, ownership of the Property and operation of the
Project during such period, including proceeds of any business interruption
insurance and amounts funded from Company reserves, but specifically excluding
Capital Proceeds and Capital Contributions.

"Partially Adjusted Capital Account” means, with respect to each Member and any
fiscal year, the Capital Account of such Member at the beginning of such fiscal
year, adjusted as set forth in the definition of Capital Accounts for all
contributions and distributions during such year and all special allocations
pursuant to Sections 8.4(c) and 8.4(d) hereof with respect to such fiscal year,
but before giving any effect to the allocation of Profit or Loss for such fiscal
year pursuant to Sections 8.4(a) and 8.4(b).

"Person” means a natural person or Entity.

"Pocatello” means Pocatello Medical Office Partners LLC, a Delaware limited
liability company.

"Pocatello Interest” is defined in Section 12.1.

"Prime Rate” means, on any particular date, the interest rate which JP Morgan
Chase, or any successor publicly announces as its “prime rate” as of the close
of business on such date; provided, however, that in the event that such
interest rate, as announced by JP Morgan Chase or its successor, is discontinued
or becomes unascertainable, the Members shall select and substitute an
appropriate national banking association which publicly announces a “prime rate”
of interest, and the term “Prime Rate,” as used in this Agreement, shall
thereafter be deemed to refer to such interest rate as announced by such
national banking association as its “prime rate” until such time as such
interest rate as announced by JP Morgan Chase or its successor once again
becomes ascertainable.

"Proceeding” is defined in Section 4.8.

"Profits” and “Losses” mean, for each taxable year or other period, an amount
equal to the Company’s taxable income or loss for the year or other period,
determined in accordance with Section 703(a) of the Code (including all items of
income, gain, loss or deduction required to be stated separately under
Section 703(a)(1) of the Code), with the following adjustments:

1. Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Profits or Losses will be added to
taxable income or loss;

2. Any expenditures of the Company described in Code Section 705(a)(2)(B) or
treated as Section 705(a)(2)(B) expenditures under Regulations
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Profits or Losses, will be subtracted from taxable income or loss;

3. Gain or loss resulting from any disposition of Company property with respect
to which gain or loss is recognized for federal income tax purposes will be
computed by reference to the Gross Asset Value of the property, notwithstanding
that the adjusted tax basis of the property differs from its Gross Asset Value;

4. In lieu of depreciation, amortization and other cost recovery deductions
taken into account in computing taxable income or loss, there will be taken into
account Depreciation for the taxable year or other period;

5. Any items which are specially allocated under 8.4(c) or 8.4(d) will not be
included in Profits or Losses; and

If the Gross Asset Value of any Company asset is adjusted under Section 8.2(b)
or Section 8.2(c) the adjustment will be taken into account as gain or loss from
disposition of the asset for purposes of computing Profits or Losses.

"Project” means and refers to the building and improvements known as the
“Pocatello East Medical Office Building” located at 777 Hospital Way, Pocatello,
Idaho, and containing approximately 76,415 rentable square feet.

"Project LLC” means G&E HC REIT II Pocatello MOB, LLC, a Delaware limited
liability company, the sole member of which is the Company, through which
Project LLC the Company intends to hold title to the Property and own and
operate a Project.

"Project LLC Agreement” means the limited liability company agreement of the
Project LLC date on the date hereof.

"Project Loan” means any loan to the Project LLC, including without limitation
any refinancing or modification of any such loan.

"Project Loan Documents” means the loan documents evidencing and securing the
Project Loan.

"Property” means the ground leasehold interest of the Project LLC under the
Ground Lease in and to that certain land consisting of approximately 0.53 acres
of real property located at 777 Hospital Way, Pocatello, Idaho and the Project
located thereon.

“Purchase Agreement” means the Agreement for the Purchase and Sale of Real
Property, dated April 27, 2010, by and between Grubb & Ellis Equity Advisors,
LLC, as Purchaser, and CNL Retirement DAS Pocatello ID, LP, as Seller, as
subsequently amended or assigned.

"REIT” means a real estate investment trust as that term is defined under the
Code.

"Regulations” means the regulations promulgated by the United States Department
of the Treasury pursuant to and in respect of provisions of the Code. All
references herein to sections of the Regulations shall include any corresponding
provisions of succeeding, similar, substitute, temporary, proposed or final
Regulations.

"Regulatory Allocations” is defined in Section 8.3(d).

"Removal Event” means, for the purposes of Section 4.5 and the potential removal
of a Member from its position as Manager (but not as a Member of the Company),
(a) a Member’s withdrawal or retirement from the Company or the disposition
(whether voluntary or by operation of law) by a Member of all or any part of
such Member’s Membership Interest in the Company in breach of the covenant
contained in Article 3 hereof, or any other breach of Article 3 hereof, (b) any
fraud, gross negligence or willful misconduct concerning a Member in the
performance of its obligations under this Agreement, (c) a Member has become a
Non- Contributing Member, subject to the cure periods provided in Section 6.3,
or, (d) an act of Bankruptcy by a Member.

"Sharing Ratios” shall, unless and until changed pursuant to this Agreement, be
as follows:

         
Pocatello
    1.25 %
Holdings
    98.75 %

"State Acts” is defined in Section 2.8.

"Target Capital Account” means, with respect to any Member and any fiscal year,
an amount (which may be either positive or negative) equal to the hypothetical
distribution such Member would receive pursuant to the following sentence, minus
the Member’s share of Company Minimum Gain determined pursuant to Regulations
Section 1.704-2(g) and minus the Member’s share of Member Nonrecourse Debt
Minimum Gain determined in accordance with Regulations Section 1.704-2(i)(5),
all computed immediately prior to the hypothetical sale in the following
sentence. The hypothetical distribution to a Member is equal to the amount that
would be received by such member if all Company assets were sold for cash equal
to their Gross Asset Values, all Company liabilities were satisfied to the
extent required by their terms (limited, with respect to each Company
Nonrecourse Debt or Member Nonrecourse Debt to the Gross Asset Value of the
assets securing each such liability), and the net assets of the Company were
distributed in full to the Members pursuant to Section 7.3 hereof, all as of the
last day of such year.

“Terminating Capital Transaction” means the sale, exchange or other disposition
of all or substantially all of the assets of the Company with an intent to
liquidate the Company. Holdings’ exercise of the Call shall not be considered to
trigger a Terminating Capital Transaction.

“Termination Proceeds” means funds of the Company arising from a Terminating
Capital Transaction, net of (i) the actual costs incurred by the Company in
consummating the Terminating Capital Transaction, (ii) the amount of such
proceeds that are applied to mortgage or other indebtedness of the Company and
(iii) reserves reasonably approved by the Manager.

"Transfer” is defined in Section 3.2(a).

“Unreturned Capital Contributions” means, with respect to each Member, the
aggregate Capital Contributions made by a Member to the Company pursuant to
Article 6 less the aggregate distributions made to such Member pursuant to
Section 7.3.

ARTICLE 2
ORGANIZATIONAL MATTERS; PURPOSE; TERM

Section 2.1 Formation of Company.

The Company has been organized as a Delaware limited liability company by filing
a certificate of formation (the “Certificate”) under the Act.

Section 2.2 Name.

The name of the Company shall be G&E HC REIT II Pocatello MOB JV, LLC, and all
Company business must be conducted in that name or such other name as the
Manager shall approve.

Section 2.3 Registered Office; Registered Agent; Principal Office.

The agent of the Company shall be National Registered Agents, Inc., or,
following any removal, any successor approved by the Manager. The registered
office of the Company is located at 160 Greentree Drive, Suite 101, City of
Dover, County of Kent, Delaware 19904. The principal office of the Company shall
be at c/o Grubb & Ellis Healthcare REIT II, Inc., 1551 North Tustin Avenue,
Suite 300, Santa Ana, California 92705, or at such other location as the Manager
shall approve.

Section 2.4 Foreign Qualification.

Before the Company conducts business in any jurisdiction other than Delaware,
the Manager shall cause the Company to comply with all requirements necessary to
qualify the Company as a foreign limited liability company in that jurisdiction.
At the request of the Manager, each Member shall execute, acknowledge, swear to,
and deliver all certificates and other instruments conforming with this
Agreement that are necessary or appropriate to qualify, continue, or terminate
the Company as a foreign limited liability company in all jurisdictions in which
the Company may conduct business.

Section 2.5 Purpose and Scope.

The purposes and scope of the Company’s activities are strictly limited to
leasing the Property under the Ground Lease, with a view to the future sale
and/or other disposition, and the owning, maintaining, leasing and selling of
the Project on the Property; financing the foregoing activities; and performing
all other activities reasonably necessary or incidental to the furtherance of
such purposes, acting directly or indirectly through the Project LLC.

Section 2.6 Term.

The Company shall commence on the effective date of the Certificate and shall
have perpetual existence, unless sooner dissolved as herein provided.

Section 2.7 No State Law Partnership.

The Company shall not be a partnership or joint venture under any state or
federal law, and no Member or Manager shall be a partner or joint venturer of
any other Member or Manager for any purposes, other than under the Code and
other applicable tax laws, and this Agreement may not be construed otherwise.

Section 2.8 Warranties, Representations and Covenants – of all Members. Each
Member represents and warrants as to the following:

(a) That it understands that the Company will not register the issuance of the
Membership Interests under the federal Securities Act of 1933, as amended (the
“1933 Act”), or any state securities laws (the “State Acts”) in reliance upon
exemptions from registration contained in the 1933 Act and the State Acts, and
that the Company relies upon these exemptions, in part, because of the Member’s
representations, warranties, and agreements contained in this Agreement.

(b) That such Member is acquiring its Membership Interest for its own purpose,
with the intention of holding the Membership Interest for investment and with no
present intention of dividing or allowing others to participate in this
investment or of reselling or otherwise participating, directly or indirectly,
in a distribution of the Membership Interest; and it will not make any sale,
transfer, or other disposition of the Membership Interest without registration
under the 1933 Act and the State Acts unless an exemption from registration is
available under the 1933 Act and the State Acts.

(c) That the Member is familiar with the business in which the Company is or
will be engaged, and based upon its knowledge and experience in financial and
business matters, it is familiar with the investments of the type that it is
undertaking to purchase; it is fully aware of the problems and risks involved in
making an investment of this type; and it is capable of evaluating the merits
and risks of this investment. The Member acknowledges that, prior to executing
this Agreement, it has had the opportunity to ask questions of and receive
answers or obtain additional information from a representative of the Company
concerning the financial and other affairs of the Company, and, to the extent it
believes necessary in light of its knowledge of the Company’s affairs, it has
asked these questions and received satisfactory answers.

(d) That the investment that the Member is undertaking corresponds with the
nature and size of its present investments and net worth, and the Member can
financially bear the economic risk of this investment, including the ability to
afford holding the Membership Interest for an indefinite period or to afford a
complete loss of this investment.

(e) That the Member has taken and shall continue to take all steps and
implemented all policies which are necessary to ensure that such Member is in
compliance with all Governmental Requirements applicable to such Member and its
business, including, without limitation, those Governmental Requirements
relating to the prevention of money laundering and anti-terrorism, including as
they relate to the source of funds to such Member, any direct or indirect
interest holders in such Member or the Company and to the operations of such
Member, any direct or indirect interest holders in such Member or the Company.

Section 2.9 Representations and Warranties of Holdings. Holdings hereby
represents and warrants to Pocatello and the Company that:

(a) Holdings is a duly formed and validly existing limited partnership in good
standing under the laws of the State of Delaware and has the requisite power and
authority to enter into and carry out the terms of this Agreement;

(b) all action required to be taken by Holdings to consummate this Agreement has
been taken by Holdings and no further approval of any board, court or other body
is necessary in order to permit Holdings to consummate this Agreement;

(c) neither the execution and delivery of, nor the performance of, nor the
compliance with, this Agreement has resulted (or will result) in any violation
of, be in conflict with, invalidate, cancel or make inoperative, interfere with,
or constitute a default under, any charter, bylaw, venture agreement,
partnership agreement, trust agreement, mortgage, deed of trust, indenture,
contract, agreement, permit, judgment, decree or order to which Holdings is a
party or by which Holdings is bound, and there is no default and no event or
omission has occurred which, but for the passing of time or the giving of
notice, or both, would constitute a default on the part of Holdings under this
Agreement;

(d) there is no action, proceeding or investigation pending or, to Holdings’
actual knowledge, threatened (nor any basis therefor) which questions, directly
or indirectly, the validity or enforceability of this Agreement as to Holdings;
and

(e) this Agreement has been duly executed by Holdings and constitutes the valid
and binding agreement of Holdings, enforceable in accordance with its terms,
except as the enforceability thereof may be limited by laws affecting the rights
and remedies of creditors generally and equitable principles of general
application.

Section 2.10 Representations and Warranties of Pocatello. Pocatello hereby
represents and warrants to Holdings and the Company that:

(a) Pocatello is a duly formed and validly existing limited liability company in
good standing under the laws of the State of Delaware and all other states in
which Pocatello is required to so qualify in order to legally perform its
obligations hereunder, and has the requisite power and authority to enter into
and carry out the terms of this Agreement;

(b) all action required to be taken by Pocatello to consummate this Agreement
has been taken by Pocatello and no further approval of any board, court or other
body is necessary in order to permit Pocatello to consummate this Agreement;

(c) neither the execution and delivery of, nor the performance of, nor the
compliance with, this Agreement has resulted (or will result) in any violation
of, be in conflict with, invalidate, cancel or make inoperative, interfere with,
or constitute a default under, any charter, bylaw, venture agreement,
partnership agreement, trust agreement, mortgage, deed of trust, indenture,
contract, agreement, permit, judgment, decree or order to which Pocatello is a
party or by which Pocatello is bound, and there is no default and no event or
omission has occurred which, but for the passing of time or the giving of
notice, or both, would constitute a default on the part of Pocatello under this
Agreement;

(d) there is no action, proceeding or investigation pending or, to Pocatello’s
actual knowledge, threatened (nor any basis therefor) which questions, directly
or indirectly, the validity or enforceability of this Agreement as to Pocatello;
and

(e) this Agreement has been duly executed by Pocatello and constitutes the valid
and binding agreement of Pocatello, enforceable in accordance with its terms,
except as the enforceability thereof may be limited by laws affecting the rights
and remedies of creditors generally and equitable principles of general
application.

Section 2.11 Project LLC. At all times the Project LLC shall be treated as a
disregarded entity (i.e., not treated as an entity separate from the Company)
under Treasury Regulations Section 301.7701-3(b)(1)(ii) and under each analogous
or similar provision of state or local law in each jurisdiction where the
Company is required to file a tax return. The Company has not made and shall not
make, with respect to the Project LLC an election under Treasury Regulations
Section 301.7701-(3) to be treated or classified other than as provided in
Treasury Regulations Section 301.7701-3(b)(1)(ii).

ARTICLE 3
MEMBERSHIP; DISPOSITIONS OF INTERESTS

Section 3.1 Members.

The initial Members of the Company are Holdings and Pocatello, each of which is
admitted to the Company as a Member as of the date hereof.

Section 3.2 Dispositions of Membership Interests.

(a) General Restriction. A Member may not make an assignment, transfer, or other
disposition (voluntarily, involuntarily or by operation of law) (each a
“Transfer”) of all or any portion of its Membership Interest or the ownership or
equity interests in a Member, nor pledge, mortgage, hypothecate, grant a
security interest in, or otherwise encumber (each an "Encumbrance”) all or any
portion of its Membership Interest or the controlling ownership or equity
interests in a Member, except with the consent of the other Member(s) or as
permitted in Section 3.2(b). Any attempted Transfer or Encumbrance, other than
in strict accordance with this Section 3.2, shall be null, void, and of no force
or effect. A Person to whom a Membership Interest is Transferred pursuant to the
terms of this Agreement will be admitted to the Company as a Member. In
connection with any Transfer of a Membership Interest or any portion thereof,
and any admission of any transferee as a Member, the Member making such Transfer
and the transferee shall furnish the other Member(s) with such documents
regarding the Transfer as the other Member(s) may request (in form and substance
satisfactory to the other Member(s)), including a copy of the Transfer
instrument, a ratification by the transferee of this Agreement (if the
transferee is to be admitted as a Member) and a legal opinion that the Transfer
complies with applicable federal and state securities laws. For purposes hereof,
a Transfer shall be deemed to have occurred with respect to a Member upon any
assignment, transfer, or other disposition (voluntary, involuntary, or by
operation of law) of an interest in that Member. Upon a Transfer of a Membership
Interest permitted by this Agreement, (a) the transferor shall cease to be a
Member for all purposes of this Agreement, and (b) the transferee shall be
entitled to receive that portion of distributions or allocations to which the
transferor of the Membership Interest would be entitled and (c) such transferee
shall have all other rights of a Member pursuant to this Agreement or otherwise.

(b) Permitted Transfers. Notwithstanding the limitations in Section 3.2(a) of
this Agreement, Holdings may Transfer or otherwise grant Encumbrances in all,
but not a portion of, its Membership Interest and ownership or equity interests
in the Company to GRUBB & ELLIS HEALTHCARE REIT II, INC., or any Affiliate of
GRUBB & ELLIS HEALTHCARE REIT II, INC. or Holdings and at the election of
Holdings, upon any such Transfer of the entire Membership Interest, the
transferee thereof shall be admitted as a Member.

Section 3.3 Creation of Additional Membership Interests.

Additional Membership Interests may be created and issued to existing Members or
to other Persons, and such other Persons may be admitted to the Company as
Members, with the approval of all Members, on such terms and conditions as all
the Members may determine at the time of admission.

Section 3.4 Purchase of Additional Membership Interests by Members.

In the event that the Project LLC obtains a Project Loan, and a distribution of
Capital Proceeds is made to the Members under Section 7.3 below, Pocatello shall
have the right to utilize all or a portion of its pro rata share of the Capital
Proceeds in order to purchase additional Membership Interests based on the
Membership Interest Purchase Price up to an amount by which in the aggregate
Pocatello owns no more than 25% of the Membership Interests. Manager shall give
written notice to Pocatello of the distribution of Capital Proceeds in
connection with a Project Loan, and Pocatello shall have three (3) business days
from the date of receipt of the notice to exercise the right to purchase
additional Membership Interests in accordance with this Section 3.4. In the
event that Pocatello does not exercise its right to purchase additional
Membership Interests within the foregoing three (3) business day period,
Pocatello shall be deemed to have waived its right to purchase such additional
Membership Interests pursuant to this Section 3.4.

Section 3.5 Resignation.

A Member may not resign or withdraw from the Company without the consent of the
other Members.

Section 3.6 Information.

In addition to the other rights specifically set forth in this Agreement, each
Member is entitled to the following information under the circumstances and
conditions set forth in the Act: (a) true and full information regarding the
status of the business and financial condition of the Company; (b) promptly
after becoming available, a copy of the Company’s federal, state and local
income tax returns for each year; (c) a current list of the name and last known
business, residence or mailing address of each Member and Manager; (d) a copy of
this Agreement, the Company’s certificate of formation, and all amendments to
such documents; (e) true and full information regarding the amount of cash and a
description and statement of the agreed value of any other property or services
contributed by each Member and which each Member has agreed to contribute in the
future, and the date on which each became a Member; and (f) other information
regarding the affairs of the Company to which that Member is entitled pursuant
to Section 18-305 of the Act (including all Company books and records).

Section 3.7 Liability to Third Parties.

No Member shall be liable for the debts, obligations, indemnifications or
liabilities of the Company (except indebtedness that is expressly guaranteed by
such Member).

Section 3.8 Withholding.

If the Code or any Governmental Requirements require the Company to withhold any
tax with respect to a distributive share of Company income, gain, loss,
deduction or credit, or a distribution of cash or Property, the Company shall
withhold and pay over to any Governmental Authority any amount required to be
withheld pursuant to the Code or any other Governmental Requirements. All
amounts so withheld shall be treated as amounts paid or distributed to the
applicable Member and will reduce the amount otherwise payable or distributable
to such other Member for all purposes of this Agreement.

Section 3.9 Relationship of Members.

Each Member agrees that, to the fullest extent permitted by the Act and except
to the extent expressly stated in this Agreement or in any other agreement to
which each Member is a party:

(a) No Member shall have any authority to bind or act for, or assume any
obligation or responsibility on behalf of, any other Member, the Company, or the
Project LLC.

(b) Any consent, approval, determination or other action by a Member shall be
given or taken in the sole and absolute discretion of that Member in its own
best interests and without regard to the best interests of another Member or the
Company or the financial, tax or other effect on another Member or the Company;
provided, however, the forgoing shall not authorize any Member to engage in
intentional misconduct, commit a knowing violation of law or engage in conduct
in violation of the terms of this Agreement.

(c) No Member is authorized to act as the agent, representative or
attorney-in-fact for any other Member.

ARTICLE 4
MANAGEMENT OF COMPANY

Section 4.1 Management of the Company.

(a) Management – Generally. In accordance with and to the maximum extent
permitted under the Act and except as expressly provided herein, the Manager
shall have exclusive and complete responsibility for the management of the
Company and shall have the sole right and authority to make decisions for the
Company and to cause the Company to carry out any such decision, whether or not
any such decision relates to the carrying on of the ordinary course of the
Company’s business. Subject to the provisions of this Agreement, the Manager may
delegate authority to duly authorized agents (which may include Affiliates of
Manager or Grubb & Ellis Healthcare REIT II, Inc.) as it may deem necessary or
desirable, for the operation of the Project, the management of the Project, or
other purposes. References throughout this Agreement related to actions to be
taken by or on behalf of the Company shall be deemed to include actions to be
taken by or on behalf of the Project LLC regardless of whether the Project LLC
is specifically referenced.

(b) Standard of Care. The Manager shall discharge its duties in good faith and
in the best interests of the Company in accordance with this Agreement. The
Manager shall not be required to devote a particular amount of time to the
Company’s business, but shall devote sufficient time and effort to the Company’s
business and operation as is necessary to perform its duties hereunder.

Section 4.2 Rights and Powers of Manager.

(a) Without limiting the generality of Section 4.1 hereof, the Manager shall
have all the rights and powers which may be possessed by a manager in a limited
liability company formed under the laws of the State of Delaware, which rights
and powers are otherwise conferred by law or which are necessary, advisable or
convenient to the discharge of the Manager’s duties under this Agreement and to
the management, direction and control of the business affairs of the Company,
including the following rights and powers (provided that the failure to
enumerate herein any specific right or power shall not be deemed to imply a
limitation on the rights and powers of the Manager), all of which may be
exercised by the Manager at such times and on such terms, conditions and
provisions as the Manager shall determine in its sole and absolute discretion,
without the consent of any Member(s):

(i) to sell, or lease in one or more transactions, inside or outside the
ordinary course of leasing and re-leasing of office suites to intended occupants
thereof, all or any portion of or interest in the Project;

(ii) to borrow money, and to make, issue, accept, endorse, hypothecate and
execute promissory notes, drafts, bills of exchange, loan agreements and other
instruments and evidences of indebtedness, and to secure the payment of any
borrowings by the Company by mortgage, hypothecation, pledge, assignment or
granting of security interests in all or any part of the Project, including
without limitation construction, construction/mini-permanent and/or permanent
loans to be obtained by the Company;

(iii) to cause the Project LLC to acquire CNL’s interest in the Ground Lease,
and easements, rights of way, and other interests relating to and beneficial for
the Project;

(iv) to engage and compensate such employees, agents, attorneys, accountants,
consultants, contractors, real estate brokers, appraisers, businesses or other
persons or entities as the Manager may deem necessary or advisable, including
Affiliates;

(v) to open, maintain and close bank accounts and to draw checks and other
orders for the payment of money;

(vi) to maintain the books and records for the Company, conduct asset management
activities of the Company and prepare the reports and financial statements to be
submitted to the Members in accordance with this Agreement;

(vii) to construct, renovate and make other improvements to the Project;

(viii) as applicable, to obtain all permits, licenses, approvals, and variances
required for the acquisition, ownership and maintenance of the Property, and for
the operation, management, repair, redevelopment, renovation, improvement,
leasing and use of the Project in accordance with applicable Governmental
Requirements and customary local practices;

(ix) if applicable, for a repair, redevelopment or renovation, to select and
approve materials to be incorporated into the Project consistent with their
intended quality;

(x) to undertake, implement and complete any operation and maintenance program
or any other program or action to remove or otherwise remediate hazardous
materials;

(xi) to supervise negotiations with the appropriate Governmental Authorities;

(xii) to supervise the resolution of any disputes concerning boundaries of the
Property or Project and the rights of adjoining owners;

(xiii) to take such actions and incur such expenses on behalf of the Company as
it may deem necessary or advisable in connection with the conduct of the
business of the Company, including but not limited to, the reimbursement of all
expenditures made on behalf of the Company by the Manager or any other Person;

(xiv) to deposit any funds of the Company not needed immediately for Company
purposes in non-interest bearing bank accounts or invest any such funds in
obligations backed by the full faith and credit of any government or subdivision
or agency thereof or any certificates of deposit, investment grade commercial
paper, money market funds, bank accounts or other similar securities as the
Manager may determine;

(xv) to enter into leases, including master leases, approve or disapprove
assignments and subleases and enter into and perform such other contracts and
undertakings as it may deem necessary or advisable for the conduct of the
business of the Company, and to do any act, grant any consent or execute any
document on behalf of the Company as it, in its sole discretion, deems
necessary, convenient, incidental or appropriate to the furtherance of the
business of the Company; and

(xvi) to perform all necessary or incidental activities relating to the
foregoing.

(b) Notwithstanding the foregoing authority of the Manager, the consent of all
of the Members is required in order for the Company to engage in any other
business activity not reasonably related to the Project.

(c) No person dealing with the Manager shall be required to determine its
authority to make any undertaking on behalf of the Company, or to determine any
fact or circumstance bearing upon the existence of its authority. Every
contract, agreement, lease, promissory note, deed, mortgage or other instrument
or document executed by the Manager shall be conclusive evidence in favor of any
and every person relying thereon or claiming thereunder that:

(i) At the time of the execution or delivery thereof, the Company was in full
force and effect;

(ii) Such instrument or document was duly executed in accordance with the terms
and provisions of this Agreement and is binding upon the Company and all of the
Members; and

(iii) The Manager was duly authorized and empowered to execute and deliver any
and every such instrument or document for and on behalf of the Company.

Section 4.3 Manager and Affiliates.

The Manager may employ, or otherwise deal with on behalf of the Company, any
Member, including the Manager, any Affiliate or any entity or person who is
directly or indirectly interested in or affiliated or connected with, an
enterprise engaged in by a Member or an Affiliate, to sell or purchase goods or
perform services, including (without limitation), accounting services, legal
services, brokerage services, management services and other real-estate related
services, for the Company, or to make loans to the Company; provided, however,
that any contract between the Manager or any Affiliate and the Company must be
on terms which are fair and reasonable to the Company. The Company acknowledges
that the Project LLC may enter into leasing and management agreements with
Affiliates of the Members, and that such agreements shall be on terms approved
by the Project LLC and shall not be subject to the provisions of this
Section 4.3. The Company and any Members as such shall not have any right in or
to any income or profits derived by the Manager or any Affiliate from any such
employment or other dealing by any such enterprise. Any employment by the
Manager or other dealings provided for in this Section 4.3 shall be solely for
services reasonably determined by the Manager, in good faith, to be required by
or beneficial to the Company and which are normal and customary in connection
with the operation of a building such as the Project.

Section 4.4 Officers and Authorized Signatories.

(a) The Manager may designate one or more Persons to be officers of the Company,
and any officers so designated shall have such title, authorities, duties, and
salaries as the Manager may delegate to them. Any officer may be removed as
such, either with or without cause, by the Manager.

(b) Holdings hereby appoints the following persons as Authorized Signatories of
the Company, whose sole responsibility shall be to execute and deliver any and
all documents and agreements that Holdings is authorized or required to execute
and deliver in its capacity as Manager of the Company, provided that Holdings in
its capacity as Manager has consented to the execution of such documents:
(i) Shannon K S Johnson, (ii) Andrea R. Biller, (iii) Jeffrey T. Hanson, or
(iv) Danny Prosky, any of whom may act (the “Authorized Signatories”). Third
parties dealing with the Company shall be entitled to conclusively rely on the
signature of an Authorized Signatory as evidence of the authority of an
Authorized Signatory to execute the document and bind the Company. The Members
hereby acknowledge and agree that Holdings shall have the power and authority to
remove or replace or designate additional Authorized Signatories in its sole
discretion by delivering written notice of such removal to the Company and the
other Member. An Authorized Signatory shall continue to serve until he or she is
removed or resigns. Notwithstanding anything set forth herein to the contrary,
the Authorized Signatories shall automatically be removed upon Holdings ceasing
to be a Member in the Company, and thereafter the Authorized Signatories shall
no longer have any rights to bind the Company or otherwise act upon its behalf.
Any Person that replaces Holdings as Manager of the Company shall have the same
right to designate its own Authorized Signatories from time to time in its sole
discretion.

Section 4.5 Removal of Manager.

Upon the occurrence of a Removal Event on the part of a Member who is also a
Manager, and provided the other Member shall (i) not have also suffered a
Removal Event, and (ii) not be in default under this Agreement, the non-managing
Member may remove the managing Member as the Manager, in which event the
non-managing Member shall undertake the role of Manager hereunder.

Section 4.6 Reimbursement of Expenses.

The Manager shall be reimbursed for all out-of-pocket expenses actually incurred
by it directly in conjunction with the business and affairs of the Company
(including travel and entertainment expenses, telephone costs, and the like, but
not overhead expenses). Upon request, the Manager shall provide reasonable
supporting verification to the other Members for all expenditures for which any
reimbursement is requested.

Section 4.7 Compensation of Manager and Members.

Except as herein otherwise specifically provided, no compensatory payment shall
be made by the Company to the Manager or any Member for the services to the
Company of the Manager or such Member or any member or employee of the Manager
or such Member.

Section 4.8 Indemnification; Reimbursement of Expenses; Insurance.

To the fullest extent permitted by the Act: (a) the Company shall indemnify each
Member, Manager, or Authorized Signatory who was, is or is threatened to be made
a party to any threatened, pending or completed action, suit or proceeding
(“Proceeding”), any appeal therein, or any inquiry or investigation preliminary
thereto, solely by reason of the fact that he or she is or was a Member, Manager
or Authorized Signatory and was acting within the scope of its duties or under
the authority of the Members; (b) the Company shall pay or reimburse a Member,
Manager, or Authorized Signatory for all losses and expenses incurred by him or
her (1) in advance of the final disposition of a Proceeding to which such
Member, Manager, or Authorized Signatory was, is or is threatened to be made a
party, and (2) in connection with his or her appearance as a witness or other
participation in any Proceeding. The Company, by adoption of a resolution of the
Members, may indemnify and advance expenses to an officer, employee or agent of
the Company to the same extent and subject to the same conditions under which it
may indemnify and advance expenses to Members, Managers, and Authorized
Signatories under the preceding sentence. The provisions of this Section 4.8
shall not be exclusive of any other right under any law or any provision of the
Certificate or this Agreement, or otherwise. Notwithstanding the foregoing, this
indemnity shall not apply to actions constituting gross negligence, willful
misconduct or bad faith, or involving a breach of this Agreement, but shall
apply to actions constituting simple negligence. The Company may purchase and
maintain insurance to protect itself and any Member, Manager, Authorized
Signatory, officer, employee or agent of the Company, whether or not the Company
would have the power to indemnify such Person under this Section 4.8. This
indemnification obligation shall be limited to the assets of Company and no
Member shall be required to make a Capital Contribution in respect thereof.

Section 4.9 Conflicts of Interest.

Except as otherwise set forth in this Agreement, (i) each Member, Manager,
officer or Affiliate thereof may engage in and possess interests in other
business ventures of any and every type and description, independently or with
others, including ones in competition with the Company, with no obligation to
offer to the Company or any other Member, Manager, officer or Affiliate the
right to participate therein or to account therefore, and (ii) the Company may
transact business with any Member, Manager, officer or Affiliate thereof,
provided the terms of those transactions are no less favorable than those the
Company could obtain from unrelated third parties.

Section 4.10 Governmental Requirements.

The Manager and Members will use their respective good faith and commercially
reasonable efforts to cause the Company to conduct its business in accordance
with all applicable Governmental Requirements having jurisdiction of the Company
and its properties and assets.

ARTICLE 5
ACCOUNTING AND REPORTING

Section 5.1 Fiscal Year, Accounts, Reports.

(a) The fiscal year of the Company shall be the calendar year.

(b) The books of account of the Company, at Company expense, shall be kept and
maintained by the Manager on an accrual basis in accordance with accounting
principles generally accepted in the United States of America applied on a
consistent basis. The books of account shall be kept at the principal place of
business of the Company, and shall at all times be available for inspection by
any Member.

(c) The Manager shall, at Company expense, furnish to the Members (1) on or
before the 25th day of each month, an unaudited statement setting forth and
describing in reasonable detail the receipts and expenditures of the Company
during the preceding month, (2) on or before 60 days after the end of each
fiscal year, an unaudited balance sheet of the Company dated as of the end of
such fiscal year, a statement of the Members’ Capital Accounts and Capital
Contribution Balances, a statement of Net Cash Flow, and a statement setting
forth the Profits and Losses of the Company for such fiscal year, and (3) from
time to time, all other information relating to Company and its business and
affairs reasonably requested by any Member. Upon the request of either Member,
the books and records of the Company shall be audited by an independent and
qualified certified public accounting firm mutually agreed upon by the Members,
with the audit report issued within ninety (90) days following the appointment
of the accounting firm to conduct the audit. Any such audit shall be at the sole
cost and expense of the requesting Member.

(d) Each Member, at its expense, may at all reasonable times during usual
business hours audit, examine, and make copies of or extracts from the books of
account records, files, and bank statements of the Company. Such right may be
exercised by any Member, or by its designated agents or employees.

Section 5.2 Bank Accounts.

If the Manager determines in its discretion that such accounts are necessary,
the Manager shall open and maintain (in the name of the Company) a special bank
account or accounts in a bank or savings and loan association, the deposits of
which are insured, up to the applicable limits, by an agency of the United
States government, in which shall be deposited all funds of the Company.
Withdrawals therefrom shall be made upon the signatures of such Persons as the
Manager shall designate.

ARTICLE 6
CAPITAL CONTRIBUTIONS

Section 6.1 Capital Contributions. The capital of the Company shall consist of
the following, which shall be contributed by the Members as indicated on
Exhibit A, attached hereto and made a part hereof:

(a) Holdings has or will contribute to the capital of the Company, the total sum
of $15,828,197 in cash as its initial capital contribution, which represents the
total of (i) the purchase price for a ninety-eight and three-quarters percent
(98.75%) interest in the Property under the Purchase Agreement;
(ii) ninety-eight and three-quarters percent (98.75%) of all closing costs,
fees, expenses and prorations which are payable by the Project LLC at closing
under the Purchase Agreement; and (iii) ninety-eight and three-quarters percent
(98.75%) of all leasing costs which were assumed by Project LLC at closing under
the Purchase Agreement.

(b) Pocatello has or will contribute to the capital of the Company, the
following as its initial capital contribution:

(i) the total sum of $351.31 in cash, which represents one and one-quarter
percent (1.25%) of the total of (A) all closing costs, fees, expenses and
prorations which are payable by the Project LLC at closing under the Purchase
Agreement; and (B) all leasing costs which were assumed by Project LLC at
closing under the Purchase Agreement; and

(ii) Pocatello causing its Affiliate, CNL, to convey one and one-quarter percent
(1.25%) of its interest in the Property to Project LLC.

      Items (a) and (b) above are hereinafter referred to as the “Initial
Capital Contributions”.
 

Section 6.2
  Additional Capital Contributions — Calls by Manager.
 
   

If the Manager should at any time determine that to meet the Company’s cash
requirements (x), the Company is in need of any funds in excess of amounts:
available to the Company from (i) cash flow, (ii) reserves established by the
Manager in its sole discretion, (iii) any loans approved by the Manager made to
the Company to fulfill such obligations or requirements, or (iv) the Initial
Capital Contributions made by the Members pursuant to Section 6.1 hereof, and
(y) that it would be in the best interests of the Company to obtain such
required funds, or if the Project LLC is required to make Earn-Out Payments or
payments of Leasing Costs pursuant to Section 6.5 below, then the Members shall
contribute the needed funds to the capital of the Company in proportion to their
respective Sharing Ratios at such time, which funds will then be contributed by
the Company to the Project LLC in order to make such payments. Notwithstanding
the foregoing, upon the maturity date or earlier acceleration of any Loan
secured by an interest in the Property, before making a call for an Additional
Capital Contribution under Section 6.3, Manager shall use commercially
reasonable efforts to refinance such Loan; provided that if any such refinancing
requires Manager to provide a recourse guaranty as a condition to such
financing, Manager shall not be required to proceed with such loan in order to
fulfill its obligation hereunder. In the event that the Manager makes a call for
an Additional Capital Contribution under Section 6.3, but then a Member fails to
make the Additional Capital Contribution required hereunder within the time
period required under Section 6.3 hereof, such Member shall be a
Non-Contributing Member hereunder, and the other Member shall be relieved of any
obligation to make such Additional Capital Contribution called for,
notwithstanding any provision hereof to the contrary (and, to the extent such
Member has already made such Additional Capital Contribution, such Additional
Capital Contribution shall be refunded to it immediately upon its demand and,
upon such reimbursement, the Non-Contributing Member’s failure to contribute
shall be deemed cured and such Member shall no longer be considered a
Non-Contributing Member).

Section 6.3 Notice of Additional Capital Contributions.

Additional Capital Contributions contemplated by Section 6.2 hereof may be
called for only in the amounts, at the times and for the purposes set forth in
this Article 6, by written notice to the Members by the Manager and shall be due
twenty (20) Business Days after the date of such notice. Any Member not meeting
such capital call in full within said twenty (20)-Business Day period shall be a
“Non-Contributing Member” hereunder, but the other Member (the "Contributing
Member”) shall not exercise its remedies under Section 6.4 hereof unless such
failure to meet a capital call remains uncured by the close of business on the
tenth (10th) Business Day following the expiration of such twenty (20)-Business
Day period.

Section 6.4 Additional Capital Contributions and Member Loans.

In the event that a Member becomes a Non-Contributing Member with respect to an
obligation to make a cash Additional Capital Contribution under Section 6.2
hereof, then following the expiration of any applicable grace or cure period
expressly set forth in Section 6.3 hereof, the Contributing Member may, but
shall not have the obligation to, pay, for and on behalf of the Non-Contributing
Member, an amount equal to the amount which the Non- Contributing Member has
failed to contribute to the capital of the Company, and the amount so paid by
the Contributing Member on its own behalf and on behalf of the Non-Contributing
Member shall (x) constitute a loan to the Company (a "Member Loan”). Any such
loan to the Company shall be transferable to an Affiliate of the Contributing
Member at any time and shall bear interest on the unpaid principal balance
thereof at an annual rate (compounding monthly) equal to the lesser of (A) the
then maximum rate permitted on such debts under the laws of the State of
Delaware, or (B) six percent (6%) over the Prime Rate in effect on the date on
which the Contributing Member makes such loan; provided, however, that the Prime
Rate shall be adjusted and determined on the last day of each calendar month
while any part of such loan or any interest accrued thereon remains outstanding,
and such loan shall bear interest on the unpaid principal balance thereof from
the first day of the next succeeding calendar month through the last day of such
next succeeding calendar month at an annual rate (compounding monthly) equal to
the lesser of (I) the then maximum rate permitted on such debts under the laws
of the State of Delaware or (II) six percent (6%) over the Prime Rate as so
determined. Notwithstanding the provisions of Articles 7 and 9 hereof, and any
other provision hereof to the contrary, until any such loan and all interest
accrued thereon has been paid to the Contributing Member making such loan, no
distributions of cash, in liquidation or otherwise, shall be made by the Company
to the Members, and all such distributions to which the Members would otherwise
be entitled under this Agreement shall be distributed by the Company to the
Contributing Member making such loan and shall be applied first to the payment
of all accrued and unpaid interest on such loan and then to the payment of the
principal amount of any such loan.

Section 6.5 Additional Capital Contributions Related to Earn-Out Payments and
Leasing Costs. In the event that any Earn-Out Payments or payments of Leasing
Costs are made by the Project LLC, and the Company must provide funds to the
Project LLC in order to make such payments, Pocatello shall make such additional
capital contributions to the Company as may be required to maintain its
ownership percentage in the Company represented by the Pocatello Interests
immediately preceding such Earn-Out Payments or payments of Leasing Costs.
Additional capital contributions for Earn-Out Payments and payments of Leasing
Costs shall be subject to the provisions set forth in Sections 6.2, 6.3, and 6.4
above. If Pocatello is unable or unwilling to make such additional capital
contributions referenced in the preceding clauses, in addition to any other
rights and remedies set forth in this Agreement, the Manager in its sole
discretion shall reduce Pocatello’s Capital Account by the amount of the
additional capital contribution required to be made by Pocatello for its pro
rata share of such Earn-Out Payments and/or payments of Leasing Costs, and
Pocatello’s Sharing Ratio and Membership Interests shall be reduced accordingly.

Section 6.6 Return of Contributions.

Except as expressly provided herein, no Member shall be entitled to the return
of (a) any part of its Capital Contributions, (a) any interest in respect of any
Capital Contribution, or (b) the fair market value of its Membership Interest in
connection with a withdrawal from the Company or otherwise. Unreturned Capital
Contributions shall not be a liability of the Company or of any Member. No
Member shall be required to contribute or lend any cash or property to the
Company to enable the Company to return any Member’s Capital Contributions to
the Company.

Section 6.7 Company Loans.

If the Company shall have insufficient cash to pay its obligations, any Member,
with the approval of the Manager, may advance such funds for the Company on such
commercially reasonable terms and conditions as the lending Member and the
Manager shall determine. Each such advance shall constitute a loan from such
Member to the Company and shall not constitute a Capital Contribution.

Section 6.8 Balances.

The Company’s books and records shall contain entries indicating the type and
amount of Capital Contributions made to the Company.

Section 6.9 No Third-Party Rights.

Nothing contained in this Article 6, nor any other provision of this Agreement
shall be construed to create any rights or benefits in any Person, other than
the Members, and their respective legal representatives and permitted
transferees, successors and assigns, subject to the limitations on transfer
contained herein.

ARTICLE 7
DISTRIBUTIONS

Section 7.1 Distributions in General.

From time to time, in accordance with Section 7.2 below, the Manager shall
determine the amount, if any, by which the Company funds then on hand exceed the
reasonable working capital needs of the Company, including reasonable reserves
for future Company obligations. Any excess funds shall be distributed to the
Members in accordance with the provisions of this Article 7.

Section 7.2 Distribution of Net Cash Flow.

The Net Cash Flow for any particular period, subject to Section 6.4, shall be
distributed to the Members in proportion to their respective Sharing Ratios in
the Company no less frequently than quarterly.

Section 7.3 Distribution of Capital Proceeds.

Capital Proceeds for any particular period, subject to Section 6.4, shall be
distributed to the Members in proportion to their respective Sharing Ratios in
the Company no less frequently than quarterly.

Section 7.4 Distribution of Termination Proceeds.

The Manager shall distribute Termination Proceeds to the Members in the
following order of priority within 30 days of the closing of any Terminating
Capital Transaction:

(a) first, to payment of debts and liabilities of the Company which are due and
owing, except Member Loans;

(b) second, to the Members in payment of interest and principal, in that order,
on Member Loans pro rata in accordance with the respective outstanding balances
of such loans, except to the extent that the documents evidencing such loans
provide for repayment on any other priority basis;

(c) third, to the setting up of reserves (if any) as determined by the Manager
for the purpose of disbursing such reserves in payment of any contingent
liabilities or obligations of the Company, and, at the expiration of the reserve
period, the balance of such reserves, if any, shall be distributed as Capital
Proceeds received at the end of the reserve period;

(d) fourth, to the Members in payment of their Unreturned Capital Contributions
pro rata in accordance with their respective Unreturned Capital Contributions,
in that order; and

(e) fifth, to the Members in proportion to their respective Sharing Ratios in
the Company.

ARTICLE 8
CAPITAL ACCOUNTS, ALLOCATIONS, AND TAX MATTERS

Section 8.1 Capital Accounts.

(a) Establishment and Maintenance. A separate capital account (“Capital
Account”) will be maintained for each Member. The Capital Account of each Member
will be determined and adjusted as follows:

(1) Each Member’s Capital Account will be credited with the amount of cash and
Gross Asset Value, as agreed by the Members, of any property (net of liabilities
assumed by the Company resulting from such contribution and liabilities to which
the property is subject) contributed by a Member to the Company, the Member’s
distributive share of Profits, any items in the nature of income or gain that
are specially allocated to the Member under Section 8.3(c) or Section 8.3(d),
and the amount of any Company liabilities that are assumed by the Member or
secured by any Company property distributed to the Member.

(2) Each Member’s Capital Account will be debited with the amount of cash and
the Gross Asset Value of any Company property distributed to the Member under
any provision of this Agreement, the Member’s distributive share of Losses, any
items in the nature of deduction or loss that are specially allocated to the
Member under Section 8.3(c) or Section 8.3(d), and the amount of any liabilities
of the Member assumed by the Company or which are secured by any property
contributed by the Member to the Company.

(3) If any Membership Interest is Transferred in accordance with the terms of
this Agreement, the transferee will succeed to the Capital Account of the
transferor to the extent it relates to the transferred Membership Interest.

(b) Modifications by Manager. The provisions of this Section 8.1 and the other
provisions of this Agreement relating to the maintenance of Capital Accounts
have been included in this Agreement to comply with Section 704(b) of the Code
and the Regulations promulgated thereunder and will be interpreted and applied
in a manner consistent with those provisions. The Manager may modify the manner
in which the Capital Accounts are maintained under this Section 8.1 to comply
with those provisions, as well as upon the occurrence of events that might
otherwise cause this Agreement not to comply with those provisions; however,
without the unanimous consent of all Members, the Manager may not make any
modification to the way Capital Accounts are maintained if such modification
would have the effect of changing the amount of distributions to which any
Member would be entitled during the operation, or upon the liquidation, of the
Company.

Section 8.2 Adjustment of Gross Asset Value.

"Gross Asset Value” with respect to any asset, is the adjusted basis of that
asset for federal income tax purposes, except as follows:

(a) The initial Gross Asset Value of any asset contributed (or deemed
contributed under Code Sections 704(b) and 752 and the Regulations promulgated
thereunder) by a Member to the Company will be the fair market value of the
asset on the date of the contribution, as detailed on Exhibit A or as otherwise
determined by the Manager.

(b) The Gross Asset Values of all Company assets will be adjusted to equal the
respective fair market values of the assets, as determined by the Manager, as of
(I) the acquisition of an additional interest in the Company by any new or
existing Member in exchange for more than a de minimis capital contribution,
(2) the distribution by the Company to a Member of more than a de minimis amount
of Company property as consideration for an interest in the Company if an
adjustment is necessary or appropriate to reflect the relative economic
interests of the Members in the Company, and (3) the liquidation of the Company
within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g).

(c) The Gross Asset Value of any Company asset distributed to any Member will be
the gross fair market value of the asset on the date of distribution.

(d) The Gross Asset Values of Company assets will be increased or decreased to
reflect any adjustment to the adjusted basis of the assets under Code
Section 734(b), 732(d) or 743(b), but only to the extent that the adjustment is
taken into account in determining Capital Accounts under Regulations
Section 1.704-1(b)(2)(iv)(m), provided that Gross Asset Values will not be
adjusted under this Section 8.2(d) to the extent that the Manager determines
that an adjustment under Section 8.2(b) is necessary or appropriate in
connection with a transaction that would otherwise result in an adjustment under
this Section 8.2(d).

(e) After the Gross Asset Value of any asset has been determined or adjusted
under Section 8.2(a), Section 8.2(b) or Section 8.2(d), Gross Asset Value will
be adjusted by the Depreciation taken into account with respect to the asset for
purposes of computing Profits or Losses.

Section 8.3 Profits, Losses and Distributive Shares of Tax Items.

(a) Profits. After giving effect to the special allocations in Sections 8.3(c)
and 8.3(d), Profits for any fiscal year shall be allocated to the Members so as
to reduce, proportionately, the differences between their respective Target
Capital Accounts and Partially Adjusted Capital Accounts for such fiscal year.
No portion of Profits for any fiscal year shall be allocated to a member whose
Partially Adjusted Capital Account is greater than or equal to its Target
Capital Account for such fiscal year.

(b) Losses. After giving effect to the special allocations in Sections 8.3(c)
and 8.3(d), Losses for any taxable year shall be allocated to the Members so as
to reduce, proportionately the differences between their respective Partially
Adjusted Capital Accounts and Target Capital Accounts for such fiscal year. No
portion of the Losses for any fiscal year shall be allocated to a Member whose
Target Capital Account is greater than or equal to its Partially Adjusted
Capital Account for such fiscal year.

(c) Special Allocations. The following special allocations will be made in the
following order and priority before determinations and allocations of Profits
and Losses:

(1) Company Minimum Gain Chargeback. If there is a net decrease in Company
Minimum Gain during any taxable year or other period for which allocations are
made, before any other allocation under this Agreement, each Member will be
specially allocated items of Company income and gain for that period (and, if
necessary, subsequent periods) in proportion to, and to the extent of, an amount
equal to such Member’s share of the net decrease in Company Minimum Gain during
such year determined in accordance with Regulations Section 1.704-2(g)(2). The
items to be allocated will be determined in accordance with Regulations
Sections 1.704-2(f)(6) and 1.704-2(j)(2). This Section 8.3(c)(1) is intended to
comply with the minimum gain chargeback requirements of the Regulations, and
will be interpreted consistently with the Regulations.

(2) Member Nonrecourse Debt Minimum Gain Chargeback. If there is a net decrease
in Member Nonrecourse Debt Minimum Gain with respect to a Member Nonrecourse
Debt during any taxable year or other period for which allocations are made, any
Member with a share of such Member Nonrecourse Debt Minimum Gain (determined
under Regulations Section 1.704-2(i)(5)) will be specially allocated items of
Company income and gain for that period (and, if necessary, subsequent periods)
in an amount equal to such Member’s share of the net decrease in the Member
Nonrecourse Debt Minimum Gain during such year determined in accordance with
Regulations Section 1.704-2(i)(4). The items to be so allocated will be
determined in accordance with Regulations Sections 1.704-2(i)(4) and
1.704-2(j)(2). This Section 8.3(c)(2) is intended to comply with the minimum
gain chargeback requirements of the Regulations Section 1.704-2(f) and will be
interpreted consistently with the Regulations.

(3) Qualified Income Offset. A Member who unexpectedly receives any adjustment,
allocation or distribution described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), (5) or (6) will be specially allocated items of Company
income and gain in an amount and manner sufficient to eliminate, to the extent
required by the Regulations, the Adjusted Capital Account Deficit of the Member
as quickly as possible.

(4) Nonrecourse Deductions. Nonrecourse Deductions for any taxable year or other
period for which allocations are made will be allocated among the Members in
proportion to their respective Sharing Ratios in the Company.

(5) Member Nonrecourse Deductions. Notwithstanding anything to the contrary in
this Agreement, any Member Nonrecourse Deductions for any taxable year or other
period for which allocations are made will be allocated to the Member who bears
the economic risk of loss with respect to the Member Nonrecourse Debt to which
the Member Nonrecourse Deductions are attributable in accordance with
Regulations Section 1.704-2(i).

(6) Code Section 754 Adjustments. To the extent an adjustment to the adjusted
tax basis of any Company asset under Code Sections 734(b) or 743(b) is required
to be taken into account in determining Capital Accounts under Regulations
Section 1.704-1(b)(2)(iv)(m), the amount of the adjustment to the Capital
Accounts will be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases the basis), and the
gain or loss will be specially allocated to the Members in a manner consistent
with the manner in which their Capital Accounts are required to be adjusted
under Regulations Section 1.704-1(b)(2(iv)(m).

(7) The allocations of Profit and Loss and items thereof in this Article 8 are
intended to produce Capital Accounts for the Members that would equal the
amounts each Member would receive if the Company were liquidated, all of the
assets of the Company were sold for their Gross Asset Values and the proceeds
were distributed in accordance with Section 9.2(c)(2). If at any time that is
not the case, the Manager is authorized to make special allocations of items of
income, gain, loss and expense until the Members’ Capital Accounts equal the
amounts each Member would receive if the Company were liquidated, all of the
assets of the Company were sold for their Gross Asset Values and the proceeds
were distributed in accordance with Section 9.2(c)(2).

(d) Curative Allocations. The allocations set forth in Section 8.3(c) (the
"Regulatory Allocations”) are intended to comply with certain requirements of
Regulations Sections 1.704-1(b) and 1.704-2. The Regulatory Allocations may
effect results which would be inconsistent with the manner in which the Members
intend to divide Company distributions. Accordingly, the Manager is authorized
to divide other allocations of Profits, Losses, and other items among the
Members, to the extent that they exist, so that the net amount of the Regulatory
Allocations and the special allocations to each Member is zero. The Manager will
have discretion to accomplish this result in any reasonable manner that is
consistent with Code Section 704 and the related Regulations.

(e) Tax Allocations-Code Section 704(c). For federal, state and local income tax
purposes, Company income, gain, loss, deduction or expense (or any item thereof)
for each fiscal year shall be allocated to and among the Members to reflect the
allocations made pursuant to the provisions of this Section 8.3 for such fiscal
year. In accordance with Code Section 704(c) and the related Regulations,
income, gain, loss and deduction with respect to any property contributed to the
capital of the Company, solely for tax purposes, will be allocated among the
Members so as to take account of any variation between the adjusted basis to the
Company of the property for federal income tax purposes and the initial Gross
Asset Value of the property (computed in accordance with Section 8.2). If the
Gross Asset Value of any Company asset is adjusted under Section 8.2(b),
subsequent allocations of income, gain, loss and deduction with respect to that
asset will take account of any variation between the adjusted basis of the asset
for federal income tax purposes and its Gross Asset Value in the same manner as
under Code Section 704(c) and the related Regulations, using the so-called
“traditional method.” Allocations under this Section 8.3(e) are solely for
purposes of federal, state and local taxes and will not affect, or in any way be
taken into account in computing, any Member’s Capital Account or share of
Profits, Losses or other items or distributions under any provision of this
Agreement.

(f) Solely for purposes of determining a Member’s proportionate share of the
“excess nonrecourse liabilities” of the Company within the meaning of
Regulations Section l.752-3(a)(3), the Members’ interests in Company profits are
in proportion to their Sharing Ratios.

(g) Members shall be bound by the provisions of this Section 8.3 in reporting
their shares of Company income and loss for income tax purposes.

Section 8.4 Tax Returns.

The Manager or its designee shall prepare and file all necessary federal and
state income tax returns for the Company to be prepared prior to their due
dates, including making the elections described in Section 8.5. Each Member
shall furnish to the Manager all pertinent information in its possession
relating to Company operations that is necessary to enable such income tax
returns to be prepared and filed. Manager agrees to comply with any reasonable
request from Pocatello for an estimate of taxable income for a particular year.

Section 8.5 Tax Elections.

The following elections shall be made on the appropriate returns of the Company:

(a) to adopt the calendar year as the Company’s fiscal year;

(b) to adopt the accrual method of accounting;

(c) if there is a distribution of Company property as described in section 734
of the Code or if there is a transfer of a Company interest as described in
section 743 of the Code, upon written request of any Member, to elect, pursuant
to section 754 of the Code, to adjust the basis of Company properties; and

(d) to elect to amortize the organizational expenses of the Company ratably over
a period of 60 months as permitted by section 709(b) of the Code.

No election shall be made by the Company or any Member to be excluded from the
application of the provisions of subchapter K of chapter 1 of subtitle A of the
Code or any similar provisions of applicable state laws.

Section 8.6 Tax Matters Member.

Holdings shall be the “tax matters partner” of the Company pursuant to section
6231(a)(7) of the Code. As tax matters partner, such Member shall take such
action as may be necessary to cause each other Member to become a “notice
partner” within the meaning of section 6223 of the Code. Such Member shall
inform each other Member of all significant matters that may come to its
attention in its capacity as tax matters partner by giving notice thereof within
ten days after becoming aware thereof and, within such time, shall forward to
each other Member copies of all significant written communications it may
receive in such capacity. Such Member shall not take any action contemplated by
Subchapter C of Chapter 63, Subtitle F of the Code without the consent of each
other Member. This provision is not intended to authorize such Member to take
any action left to the determination of an individual Member under such
Subchapter of the Code.

Section 8.7 Allocations on Transfer of Interests.

All items of income, gain, loss, deduction, and credit allocable to any interest
in the Company that may have been transferred shall be allocated between the
transferor and the transferee based upon that portion of the calendar year
during which each was recognized as owning such interest, without regard to the
results of Company operations during any particular portion of such calendar
year and without regard to whether cash distributions were made to the
transferor or the transferee during such calendar year; however, such allocation
shall be made in accordance with a method permissible under section 706 of the
Code and the Regulations thereunder.

Section 8.8 Restrictions on Company Activities.

It is mutually agreed and understood that certain actions, if taken by the
Company, could have seriously adverse tax or other economic consequences to the
Members. In order to avoid such consequences, notwithstanding any other
provision of this Agreement, the Members hereby agree as follows:

(a) The Members acknowledge that Grubb & Ellis Healthcare REIT II, Inc. is an
Affiliate of Holdings and intends to qualify as a real estate investment trust
(a “REIT”) and that Grubb & Ellis Healthcare REIT II, Inc.’s ability to qualify
for or maintain its status as a REIT may be affected by the nature of the income
and assets of the Company. So long as Holdings or any Affiliate of Holdings is
in the process of qualifying as a REIT or is a REIT, unless authorized by the
express terms of this Agreement: (i) except with the express written consent of
Holdings, the Company shall not take any action which (a) could, in the
reasonable judgment of Holdings, adversely affect the ability of Grubb & Ellis
Healthcare REIT II, Inc. to qualify or continue to qualify as a REIT, or
(b) could, in the reasonable judgment of Holdings, subject Grubb & Ellis
Healthcare REIT II, Inc. to any additional taxes under Section 857 or
Section 4981 of the Code; (ii) except with the express written permission of
Holdings, no services shall be provided directly by the Company to, or for the
benefit of, tenants of the Property unless such services are provided by a
“taxable REIT subsidiary” as defined in Section 856(1) of the Code or an
“independent contractor” as defined in Section 856(d)(3) of the Code with
respect to Grubb & Ellis Healthcare REIT II, Inc. The Members agree to discuss
the types of services that might be provided directly by the Company to, or for
the benefit of, tenants of the Property and to jointly determine (1) which
services, if any, shall be so provided to, or for the benefit of, tenants of the
Company, and (2) whether the Members or their Affiliates should form a jointly
owned taxable REIT subsidiary to provide any such services and appropriate
charges for any services provided by a taxable REIT subsidiary.

(b) So long as Holdings or any Affiliate of Holdings is in the process of
qualifying as a REIT or is a REIT, without the prior approval of Holdings, the
Company shall neither acquire, nor own, directly or indirectly, any “securities”
other than securities that constitute real estate assets within the meaning of
Code Section 856(c)(5)(B), Government securities, or securities that are not
considered securities pursuant to Section 856(m).

(c) Without the prior approval of both Members, the Company shall not elect to
be treated as other than a partnership for federal, state and local tax
purposes.

(d) Without the prior approval of both Members, the Company shall not actively
market and hold for sale subdivided lots or condominium units.

ARTICLE 9
WITHDRAWAL, DISSOLUTION, LIQUIDATION, AND TERMINATION

Section 9.1 Dissolution, Liquidation, and Termination Generally.

The Company shall be dissolved upon the first to occur of any of the following:

(a) The sale or disposition of all of the assets of the Company and the receipt,
in cash, of all consideration therefor;

(b) The determination of the Manager to dissolve the Company; and

(c) The occurrence of any event which, as a matter of law, requires that the
Company be dissolved.

Notwithstanding the foregoing, if the Company is dissolved pursuant to
Section 9.1(c) because an event described in Section 18-801(4) of the Act occurs
with respect to a Member, then the other Member may elect to continue the
Company business within 90 days after the Members have actual notice of such
event.

Section 9.2 Liquidation and Termination.

Upon dissolution of the Company, unless it is continued as provided above, the
Manager shall act as liquidator or may appoint one or more other Persons as
liquidator; however, if the Company is dissolved because of an event occurring
with respect to a Member, the liquidator shall be one or more Persons selected
in writing by the other Member. The liquidator shall proceed diligently to wind
up the affairs of the Company and make final distributions as provided herein.
The costs of liquidation shall be a Company expense. Until final distribution,
the liquidator shall continue to operate the Company properties with all of the
power and authority of the Manager hereunder. The steps to be accomplished by
the liquidator are as follows:

(a) as promptly as possible after dissolution and again after final liquidation,
the liquidator shall cause a proper accounting to be made by the Manager or its
designee of the Company’s assets, liabilities, and operations through the last
day of the calendar month in which the dissolution shall occur or the final
liquidation shall be completed, as applicable;

(b) the liquidator shall pay all of the debts and liabilities of the Company or
otherwise make adequate provision therefor (including the establishment of a
cash escrow fund for contingent liabilities in such amount and for such term as
the liquidator may reasonably determine); and

(c) all remaining assets of the Company shall be distributed to the Members as
follows:

(1) the liquidator may sell any or all Company property; and

(2) Company property shall be distributed to the Members as provided in
Section 7.3.

Section 9.3 Deficit Capital Accounts.

No Member shall be required to pay to the Company, to any other Member or to any
third party any deficit balance which may exist from time to time in the
Member’s Capital Account.

Section 9.4 Cancellation of Certificate.

Upon completion of the distribution of Company assets pursuant to
Section 9.2(c)(2), the Manager (or such other person as the Act may require or
permit) shall file a Certificate of Cancellation with the Secretary of State of
Delaware, cancel any other filings made pursuant to Section 2.4, and take such
other actions as may be necessary to terminate the existence of the Company.

Article X
LIMITATIONS ON THE COMPANY’S ACTIVITIES

Section 10.1 Single Purpose Entity. The covenants contained within this Article
X are adopted in order to qualify the Company as a “special purpose” entity.

Section 10.2 Single Purpose Entity Covenants.

(a) Notwithstanding anything in this Agreement to the contrary, Company hereby
covenants that, commencing on the date on which the Company incurs the
Obligations and until such time as the Obligations are paid in full, that
without, in each case, the prior written consent of the Lender affiliated with
such Obligations, Company:

(i) Will not, change this Agreement or the Certificate in any manner which
adversely affects the Company’s existence as a single purpose entity;

(ii) Will not cause or permit any liquidation or dissolution, or any transaction
of merger or consolidation, or acquire by purchase or otherwise any part of the
business or assets of, or any stock or other evidence of beneficial ownership
of, or make any investment in, any Entity;

(iii) Does not and will not own any asset other than (A) the Property, and
(B) incidental personal property necessary for the operation of the Property;

(iv) Is not engaging and will not engage, either directly or indirectly, in any
business other than the ownership, management and operation of the Property;

(v) Will not enter into any agreement with any general partner, manager, member,
principal, Affiliate or any Affiliate of any of them (each, a “Related Party”),
except upon terms that are intrinsically fair, and the same as on an
arms’-length basis with unrelated third parties;

(vi) Has not and will not incur any debt, secured or unsecured, direct or
contingent (including guaranteeing any obligation), other than (A) the
Obligations, (B) debt from Related Parties, which is expressly subordinate to
the Obligations, and (C) ordinary course trade payables or expenses of the
Property not more than 60 days old, and will not pledge or assign its assets for
or become liable for any other obligation;

(vii) Has not made and will not make any loans or advances to any third party or
Related Party;

(viii) Has done and will do all things necessary to preserve its existence, and
will observe all applicable formalities;

(ix) Will conduct its business in its own name and as presently conducted;

(x) Will be, and will hold itself out to the public as, a legal entity separate
and distinct from any other Entity (such as Related Parties);

(xi) Will not commingle its assets with those of any Related Parties or any
other Person;

(xii) Has and will maintain its assets in a manner such that its individual
assets can be segregated and identified from those of any Related Party or any
other Person without cost or difficulty;

(xiii) Does not and will not hold itself out as responsible for any other
Person’s debts or obligations; and

(xiv) Will pay any liabilities including salaries of its employees, out of its
own funds and not funds of any Related Party.

(b) Failure of the Company, or the Manager on behalf of the Company, to comply
with any of the foregoing covenants or any other covenants contained in this
Agreement shall not affect the status of the Company as a separate legal entity.

(c) So long as any Obligation is outstanding, the following provisions of this
Agreement shall not be amended, altered, changed or repealed: Sections 2.5, 4.1,
4.2, 10.2 and 11.3, unless Lender has consented in writing to such action.
Subject to this Section 10.2(c), this Agreement may otherwise be amended,
altered, changed or repealed in accordance with Section 11.3.

ARTICLE 11
MISCELLANEOUS PROVISIONS

Section 11.1 Notices.

Each notice, demand, request, election or other communication (a “notice”)
provided for under this Agreement shall be in writing. It shall be sent with all
charges prepaid by depositing it with the United States Postal Service or any
official successor thereto, certified or registered mail, return receipt
requested, or by a nationally-recognized overnight courier service that obtains
receipts. Each notice shall be effective upon being so deposited, but the time
period in which a response to any notice must be given or any action taken with
respect thereto shall commence to run from the date of actual receipt of the
notice by the addressee thereof, as evidenced by the return receipt or courier
receipt. Rejection or other refusal by the addressee to accept or the inability
to deliver because of a changed address of which no notice was given shall be
deemed to be the receipt of the notice sent. Any party shall have the right from
time to time to change the address or individual’s attention to which notices to
it shall be sent and to specify up to two additional addresses to which copies
of notices to it shall be sent by giving to the other party at least ten
(10) Business Days’ prior notice thereof. The addresses of the parties are as
follows:

      Pocatello:  
c/o The DASCO Companies, LLC
11360 Jog Road, Suite 200
Palm Beach Gardens, Florida 33418
Attention: Malcolm Sina
Phone: 561-691-9900
Fax: 561-622-2622
With a copy to:Thomas K. Pierce, P.A.    
11360 Jog Road, Suite 200
Palm Beach Gardens, Florida 33418
Attention: Thomas K. Pierce, Esq.
Phone: 561-691-9900
Fax: 561-622-2622
Holdings:  
c/o Grubb & Ellis Healthcare REIT II, Inc.
1551 N. Tustin Avenue, Suite 300
Santa Ana, CA 92705
Attn: Danny Prosky, President and C.O.O., and
Andrea R. Biller, Esq.
Telephone: (714) 667-8252
FAX: (714) 667-6860
with a copy to: Gregory Kaplan, PLC    
7 East Second Street
Richmond, Virginia 23224
Attn: Joseph J. McQuade
Telephone: (804) 916-9027
Facsimile: (804) 916-9127
Section 11.2  
Governing Law.
   
 

This Agreement and the obligations of the Members hereunder shall be construed
and enforced in accordance with the laws of the State of Delaware, excluding any
conflicts of law rule or principle which might refer such construction to the
laws of another state or country. Each Member submits to the jurisdiction of the
state and federal courts in the State of California.

Section 11.3 Entireties; Amendments.

(a) This Agreement and its exhibits constitute the entire agreement between the
Members relative to the formation of the Company.

(b) This Agreement may be modified or amended by the Manager, without the
consent or approval of the Members: (i) to cure any ambiguity, to correct or
supplement any provision herein which would be inconsistent with any other
provision herein, or to make any other provision with respect to matters or
questions arising under this Agreement which will not be inconsistent with the
provisions of this Agreement; (ii) to delete or add any provision of this
Agreement required to be so deleted or added by any federal agency or by a state
“Blue Sky” commissioner or similar official, which addition or deletion is
deemed by such agency or official to be for the benefit or protection of the
Members; (iii) to admit additional Members pursuant to Article 3; (iv) to bring
the Company or its operations into compliance with the Code; or (v) to provide
for any “special purpose” or “bankruptcy remote” provisions or any other
provisions as may be required by any lender or otherwise deemed to be in the
interests of the Company; provided however, that no amendment shall be adopted
pursuant to this Section 11.3 unless the adoption thereof (A) is not adverse to
the interest of the Members; (B) does not affect the method of distribution of
cash or allocation of Profits or Losses among the Members (except to the extent
required by the Code); and (C) does not affect the limited liability of the
Members contemplated by this Agreement or the status of the Company as a limited
liability company for federal income tax purposes. The power of attorney granted
pursuant to Section 11.11 may be used by the Manager to execute on behalf of a
Member any document evidencing or effecting an amendment adopted in accordance
with this Section 11.3.

(c) This Agreement also may be modified or amended with the written consent of
the Manager and of the holders of a majority of the Membership Interests;
provided however, that any modification or amendment which would (i) increase
the liability for failure to make any Capital Contributions payable by the
Members, (ii) affect the method of distribution of cash or allocation of Profits
or Losses among the Members, or (iii) amend Sections 2.5, 4.2(b), 9.1, or this
Section 11.3, shall require the written consent of all the Members.

Section 11.4 Waiver.

No consent or waiver, express or implied, by any Member of any breach or default
by any other Member in the performance by the other Member of its obligations
hereunder shall be deemed or construed to be a consent or waiver to or of any
other breach or default in the performance by such other Member of the same or
any other obligation hereunder. Failure on the part of any Member to complain of
any act or to declare any other Member in default, irrespective of how long such
failure continues, shall not constitute a waiver of rights hereunder.

Section 11.5 Severability.

If any provision of this Agreement or the application thereof to any Person or
circumstances shall be invalid or unenforceable to any extent, and such
invalidity or unenforceability does not destroy the basis of the bargain between
the parties, then the remainder of this Agreement and the application of such
provisions to other Persons or circumstances shall not be affected thereby and
shall be enforced to the greatest extent permitted by law.

Section 11.6 Ownership of Property and Right of Partition.

A Member’s interest in the Company shall be personal property for all purposes.
No Member shall have any right to partition the property owned by the Company.

Section 11.7 Captions, References.

Pronouns, wherever used herein, and of whatever gender, shall include natural
persons and corporations and associations of every kind and character, and the
singular shall include the plural wherever and as often as may be appropriate.
Article and Section headings are for convenience of reference and shall not
affect the construction or interpretation of this Agreement. Whenever the terms
“hereof”, “hereby”, “herein”, or words of similar import are used in this
Agreement they shall be construed as referring to this Agreement in its entirety
rather than to a particular Section or provision, unless the context
specifically indicates to the contrary. Whenever the word “including” is used
herein, it shall be construed to mean including without limitation. Any
reference to a particular “Article” or a “Section” shall be construed as
referring to the indicated article or Section of this Agreement unless the
context indicates to the contrary.

Section 11.8 Involvement of Members in Certain Proceedings.

Should any Member become involved in legal proceedings unrelated to the
Company’s business in which the Company is required to provide books, records,
an accounting, or other information, then such Member shall indemnify the
Company from all expenses incurred in conjunction therewith.

Section 11.9 Interest.

No amount charged as interest on loans hereunder shall exceed the maximum rate
from time to time allowed by applicable law.

Section 11.10 Estoppels.

Each Member shall, upon not less than fifteen (15) days’ written notice from any
other Member, execute and deliver to such other Member a statement certifying
that this Agreement is unmodified and in full force and effect (or, if modified,
the nature of the modification) and whether or not there are, to such Member’s
knowledge, any uncured defaults on the part of any other Member, specifying such
defaults if any are claimed. Any such statement may be relied upon by third
parties.



      Section 11.11 Power of Attorney.

Each Member, other than the Manager, hereby makes, constitutes and appoints the
Manager its true and lawful attorney for it and in its name, place and stead and
for its use and benefit, to file and record this Agreement and any amendment
thereof necessary or appropriate under the Act; to sign, execute, certify,
acknowledge, file and record any other instruments referred to in Article 2 of
this Agreement or otherwise necessary or appropriate for the Company or Members
in Delaware or any other jurisdiction, and any amendment of this Agreement
adopted in accordance with Section 11.3. The foregoing grant of authority shall
be irrevocable and shall constitute a power coupled with an interest, except
that each Member may revoke this power by an instrument in writing executed and
delivered to the Manager after (i) the dissolution and winding-up of the Company
in accordance with Article 9 or (ii) following the assignment or transfer of
such Member’s Membership Interest, approval of a substituted Member in
accordance with Article 3 and the filing of an amendment to this Agreement to
reflect such substitution.

Section 11.12 Indemnification by Pocatello.

Pocatello acknowledges that prior to the date of this Agreement, Pocatello sold
membership interests in Pocatello to physician tenants of the Property.
Pocatello is responsible at its sole cost and expense for complying with all
applicable laws, rules and regulations, including but not limited to securities
laws, rules and regulations, in connection with selling membership interests in
Pocatello. Pocatello agrees to indemnify and hold the Company and Holdings, and
the affiliates, members, officers, directors, and employees of the Company and
Holdings (collectively, “Indemnified Parties”) harmless from and against any
suit, claim, demand, liability, cost or expense asserted against any of the
Indemnified Parties (including, without limitation, and by way of example only,
reasonable attorneys’ fees, disbursements and amounts paid in settlement of
claims) arising out of the sale of membership interests in Pocatello.

ARTICLE 12
CALL RIGHTS

Section 12.1 Holdings Call Rights.

Notwithstanding any other provision of this Agreement to the contrary, Holdings
or its assignee has the right and option (the “Call”) to require Pocatello to
sell to Holdings or its assignee the entire Membership Interest of Pocatello in
the Company (the “Pocatello Interest”) upon the occurrence of any one of the
following events:

(a) In the event that Manager elects to sell the Property;

(b) In the event that Holdings and/or Grubb & Ellis Healthcare REIT II, Inc. is
recapitalized; and

(c) At the election of Holdings or its assignee on the fifth (5th) anniversary
of the Closing Date, and on each anniversary of the Closing Date thereafter.

The Call may be exercised by Holdings or its assignee providing at least sixty
(60) days’ prior written notice (the “Call Notice”) in the case of (a) and
(b) above, and at least ninety (90) days’ prior written notice in the case of
(c) above. The Call Notice shall be with respect to all, and not less than all,
of the Pocatello Interest. The purchase price payable for the Pocatello Interest
(the “Call Purchase Price”) shall be equal to the amount of cash which Pocatello
would have received on the Call Closing Date if the Company had sold the
Property to a third party in an all cash transaction, for an amount equal to
Fair Market Value of the Property determined in the manner set forth in
Section 12.4 below and the Capital Proceeds from such deemed sale transaction
had been distributed pursuant to Section 7.3 hereof. The determination of the
Call Purchase Price shall include, without limitation, all adjustments and
expenses of sale that would be have actually been incurred in connection with
such deemed sale transaction, which the Members hereby agree shall be equal to
the Imputed Closing Costs; provided, however, that the Call Purchase Price shall
not include real estate closing prorations, which shall be separately adjusted
between the Pocatello and Holdings pursuant to Section 12.3 hereof. Holdings
shall pay the amount payable to Pocatello to the Company by wire transfer of
immediately available U.S. funds, which amount shall be distributed immediately
to the Pocatello in liquidation of its Membership Interest.

Section 12.2 Closing.

Effective as of the Call Closing Date, Pocatello shall cease to be a Member of
the Company and the provisions of this Section 12.2 shall apply. The transfer of
the Pocatello Interests by Pocatello to Holdings pursuant to the Call shall be
closed and consummated through the delivery of documents and funds through First
American Title Insurance Company or another nationally recognized title
insurance company mutually acceptable to the Members on or before 2:00 p.m.,
Pacific time on the date set forth in the Call Notice, which closing date shall
not be later than 60 days after Pocatello’s receipt of the Call Notice, or on
such earlier Business Day as may be mutually approved by the Members (the “Call
Closing Date”). At the closing, Holdings shall deliver to Pocatello (i) the Call
Purchase Price in immediately available U.S. funds, and (ii) Pocatello’s
allocable share of undistributed Net Cash Flow of the Company through the Call
Closing Date. Simultaneously with the receipt of the Call Purchase Price,
Pocatello shall deliver the Pocatello Interests to Holdings free and clear of
all transfers, encumbrances, liens, security interests and competing claims,
together with customary representations and warranties concerning Pocatello’s
ownership of the Pocatello Interest, and shall deliver to Holdings such
instruments of transfer and such evidence of Pocatello’s existence, good
standing and due authorization and execution and delivery as Holdings shall
reasonably request, but shall not be obligated to provide any representations or
warranties concerning the assets of the Company. Holdings shall have the right
to cause its nominee(s) or designee(s) to acquire the Pocatello Interest at the
closing but nothing herein shall relieve Holdings of its obligations hereunder.
Any costs, expenses or fees imposed by a lender to provide its consent or to
release Pocatello (or its Affiliates) from personal liability related to any
loan shall be paid 50% by Holdings and 50% by Pocatello. At the Call Closing,
the Members shall execute and deliver amendments to this Agreement and any
statement with regard to the Company filed in any public records, reflecting the
withdrawal of Pocatello from the Company as of the Call Closing Date.

Section 12.3 Remedies.

In the event that Pocatello shall have otherwise complied with the provisions of
this Article 12 but Holdings shall fail to pay or cause to be paid the Call
Purchase Price and take the other actions required by Section 12.2, Pocatello
shall have the option to pursue an action to specifically enforce the
obligations of Holdings under this Article 12. In the event that Holdings shall
have otherwise complied with the provisions of Article 12 but Pocatello shall
fail to transfer its Membership Interest to Holdings and take the other actions
required hereby, Holdings shall have the option to specifically enforce the
obligations of Pocatello under this Article 12. Each Member shall pay its own
attorney’s fees and expenses incurred in connection with the transfer of the
Pocatello Interests. In order for either Member to pursue the specific
performance of the obligations of the Members under this Article 12, such Member
shall have provided written notice to the other Member of such Member’s breach
of this Article 12 within 30 days after the Call Closing Date and if not earlier
resolved, filed an action in a court of competent jurisdiction in pursuit of
such remedy within 90 days after the Call Closing Date.

Section 12.4 Fair Market Value.

For the purposes of this Article 12, the Fair Market Value of the Property shall
be determined by the unanimous consent of Pocatello and Holdings within ten
(10) business days’ after the date of the Call Notice. In the event unanimous
consent is not reached within the foregoing ten (10) business day period, the
Fair Market Value of the Property shall be determined by a committee of
appraisers, each of whom shall be an MAI appraiser, chosen as follows: Within
fifteen (15) business days after the date of Pocatello’s receipt of the Call
Notice one (1) such appraiser shall be chosen by Pocatello and a second
appraiser shall be chosen by Holdings. If either party does not select an
appraiser within said fifteen (15) day period, then the appraiser chosen by the
other party shall be solely responsible for determining such Fair Market Value.
Each appraiser shall make an independent appraisal, and, if there is more than
one (1) appraiser, the fair market value shall be the average of the two
(2) appraisals if the higher appraisal is in an amount which is less than 105%
of the amount of the lower appraisal. If the amounts of the higher appraisal is
in an amount which is greater than 105% of the amount of the lower appraisal,
then a third appraiser shall be chosen by the two (2) appraisers initially
chosen (such selection to be made within ten (10) days of the date it is
determined that the first two appraisals are not close enough to average). The
third appraiser shall determine which of the two previous appraisals is closer
to the Fair Market Value of the Property which the third appraiser believes is
correct. Upon such determination, the Fair Market Value of the Property selected
by the third appraiser shall be used. Each appraiser shall file its appraisal
with the Company within twenty (20) days of its being retained hereunder.

[Signatures appear on the following page]

1

IN WITNESS WHEREOF, the duly authorized representatives of the Members have
executed this Agreement as of the date first above written.

MEMBERS:

POCATELLO

POCATELLO MEDICAL OFFICE PARTNERS LLC,

a Delaware limited liability company

By: /s/ Malcolm S. Sina
Name: Malcolm S. Sina
Title: Managing Member


Taxpayer Identification Number:80-058830

HOLDINGS:

GRUBB & ELLIS HEALTHCARE REIT II HOLDINGS, LP,
a Delaware limited partnership

By: GRUBB & ELLIS HEALTHCARE REIT II, INC.,

a Maryland corporation

Title: General Partner

By: /s/ Danny Prosky
Name: Danny Prosky
Title: President and Chief Operating Officer


Taxpayer Identification Number: 26-4008819

EXHIBIT A

INITIAL CAPITAL CONTRIBUTION BALANCES

                              Pocatello   Holdings   Total
Cash Contribution
  $ 351.26     $ 15,827,748.75     $ 15,828,100.01  
 
                       
 
  1.25% interest in                
 
  the Property, with                
Property Contribution
  a value of $200,000     N/A     $ 200,000  
 
                       
Initial Capital Contribution Balance
  $ 200,351.26     $ 15,827,748.75     $ 16,028,100.01  
 
                       
Sharing Ratios
    1.25 %     98.75 %     100 %
 
                       

2